           Case 1:21-cv-06727-RA Document 12 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 SANDY GRACIANO, on behalf of himself and all others
 similarly situated,

                                      Plaintiff,                          No. 21-CV-6727 (RA)

                                 v.                                              ORDER

 MATOUCK TEXTILE WORKS, INC.,

                                  Defendant.


RONNIE ABRAMS, United States District Judge:

        It has been reported to the Court that the parties have reached a settlement in this case.

Accordingly, it is hereby:

        ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action

is made within forty-five (45) days. Any application to reopen this action must be filed within forty-

five (45) days of this order, and any application filed thereafter may be denied solely on that basis. If

the parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the

agreement must be placed on the public record and “so ordered” by the Court within the same thirty-

day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). The Clerk of Court

is respectfully directed to close this case.

SO ORDERED.

 Dated:           September 13, 2021
                  New York, New York

                                                        ________________________________
                                                        Ronnie Abrams
                                                        United States District Judge
